1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Protecting groups, methods of synthesizing the same, and methods of using the same, in which the protecting groups are species (B) Compounds of Formulas 1C and 1F, in the reply filed on September 21, 2022 is acknowledged.
Claims 3, 4, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 21, 2022.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the definitions of R’ and R” in claims 1, 2, 5, and 8, the definition of n is unclear.  “n” is defined to be “any integer >0 or <20”.  Because of the use of the conjunction “or”, it therefore appears that n can be any integer.  If n can be any integer, including 0, then the recitations that R’ and R” can be Me are redundant.  It is possible that Inventor intended to use the conjunction “and”, thereby limiting n to integers ranging from 1 to 19.  Claim 2 is indefinite because it is drawn to a method, but does not recite any positive process steps.  See MPEP 2173.05(q).  Claim 5 is indefinite because the variable “PG” (used in the structural formulas at line 4) does not appear to be completely defined.  Under the second reaction arrow, the claim recites “If PG = TMS, TBS, TIPS, TBDPS, MOM, BOM” and “If PG = Me, tBu, alkyl, allyl”.  The claim is unclear as to whether PG is limited to these particular protecting groups, because “if” is not standard limiting terminology.  If PG is not limited to the recited particular protecting groups, it is unclear what other protecting groups may be used in the claimed synthesis method.  For analogous reasons, the variable “PG” in claim 8 does not appear to be completely defined. 
4.	Claims 1, 2, 5, and 8-14 are objected to because of the following informalities:  At claim 1, line 1, “a” (second occurrence) should be changed to “the”; and “and” should be inserted after structural formula (IE), so that standard Markush terminology is used.  At claim 1, lines 8 and 10, “and” should be inserted before “-(CH2)n-CH3-“ so that standard Markush terminology is used.  Similar changes should be made to the Markush terminology of claim 2, 5, and 8.  Appropriate correction is required.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 2, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-28 of copending Application No. 17/172,732 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘732 application anticipate the instant claims.  The ‘732 application claims protecting groups for use in Group Assisted Purification peptide synthesis.  Reactions occur in ethyl acetate or dichloromethane.  Protecting groups recited in the claims of the ‘732 application include formula (1A), which is identical to formula (1A) of the instant claims; which anticipates formula (1B) of the instant claims, in which R, R’, and R” can be H, and Y can be -O-; and which anticipates formula (1E) of the instant claims, in which R’ and R” can be H, and Y can be -O-.  Protecting groups recited in the claims of the ‘732 application also include formula (1B), which anticipates formula (1B) of the instant claims in which R’ and R” are H; and which also is deemed to anticipate formula (1E) of the instant claims in which R’ and R” are -H, and Y is -O-, -S-, or -NH-.  The protecting group of formula (1B) of the ‘732 application recites only three possibilities for its variable R, and in view of the limited genus, one of ordinary skill in the art would immediately envisage R being H.  Further, claim 28 of the ‘732 application recites a protecting group of formula (1B) in which R=H and Y is S or NH, which anticipates formulas (1B) and (1E) of the instant claims.  Protecting groups recited in the claims of the ‘732 application also include formula (1C), which anticipates formulas (1C) and (1F) of the instant claims in which R is H, Me, or OMe; R’ and R” are -H; Y is -O-, -S-, or   -NH-; and Z is -O-, -S-, or -NH-.  The protecting group of formula (1C) of the ‘732 application recites only three possibilities for its variable R, and in view of the limited genus, one of ordinary skill in the art would immediately envisage R being H.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1, 2, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,267.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘267 patent anticipate the instant claims.  The ‘267 patent claims protecting groups for use in Group Assisted Purification peptide synthesis.  Reactions occur in ethyl acetate or dichloromethane.  Protecting groups recited in the claims of the ‘267 patent include formula (1B), which anticipates formula (1B) of the instant claims; and which anticipates formula (1E) of the instant claims in which R’ and R” are -H, and Y is -S- or -NH-.  The protecting group of formula (1B) of the ‘267 patent recites only three possibilities for its variable R, and in view of the limited genus, one of ordinary skill in the art would immediately envisage R being H.  Protecting groups recited in the claims of the ‘267 patent also include formula (1C), which is deemed to anticipate formulas (1C) and (1F) of the instant claims in which R is H, Me, or OMe; R’ and R” are -H; Y is -O-, -S-, or   -NH-; and Z is -O-, -S-, or -NH-.  The protecting group of formula (1C) of the ‘267 patent recites only three possibilities for its variable R, and in view of the limited genus, one of ordinary skill in the art would immediately envisage R being H.
8.	Instant claims 1, 2, 5, and 8-14 are deemed not to be entitled under 35 U.S.C. 119(d) to the benefit of the filing date of provisional application 62/800,142 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose protecting groups of formulas (1B), (1C), (1E), and (1F) comprising R’ and R’’ substituents other than H; and does not disclose performing GAP peptide synthesis reactions in 2-methyltetrahydrofuran or propylene carbonate.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2017/112809.  The WO Patent Application ‘809 teaches protecting groups for use in Group Assisted Purification peptide synthesis.  Reactions occur in ethyl acetate or dichloromethane.  See, e.g., paragraphs [0034], [0039], [0050], and [0054]; and claims 1, 2, and 16-18.  Protecting groups taught by the WO Patent Application ‘809 include formula (1A), which is identical to formula (1A) of the instant claims; which anticipates formula (1B) of the instant claims, in which R, R’, and R” can be H, and Y can be -O-; and which anticipates formula (1E) of the instant claims, in which R’ and R” can be H, and Y can be -O-.  Protecting groups taught by the WO Patent Application ‘809 also include formula (1B), which anticipates formula (1B) of the instant claims in which R’ and R” are H; and which also is deemed to anticipate formula (1E) of the instant claims in which R’ and R” are -H, and Y is -O-, -S-, or       -NH-.  The protecting group of formula (1B) of the WO Patent Application ‘809 recites only three possibilities for its variable R, and in view of the limited genus, one of ordinary skill in the art would immediately envisage R being H.  Protecting groups taught by the WO Patent Application ‘809 also include formula (1C), which anticipates formulas (1C) and (1F) of the instant claims in which R is H, Me, or OMe; R’ and R” are -H; Y is -O-, -S-, or -NH-; and Z is    -O-, -S-, or -NH-.  The protecting group of formula (1C) of the WO Patent Application ‘809 recites only three possibilities for its variable R, and in view of the limited genus, one of ordinary skill in the art would immediately envisage R being H.
11.	Claims 12-14 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2017/112809 as applied against claims 1, 2, and 9-11 above, and further in view of the WO Patent Application 93/25571, Howell et al (U.S. Patent Application Publication 2016/0165916), or Blanchard (U.S. Patent Application Publication 2001/0018512).  The WO Patent Application ‘809 teaches performing its GAP peptide synthesis in an organic solvent such as ethyl acetate or dichloromethane (see, e.g., paragraph [0054] and claims 16-18), but does not teach performing the synthesis in a solvent which is dimethylformamide, 2-methyl-tetrahydrofuran, or propylene carbonate.  The WO Patent Application ‘571 teaches liquid phase peptide synthesis performed in an organic solvent such as dimethylformamide.  See page 6, lines 6-19.  Howell et al teach liquid phase peptide synthesis performed in an organic solvent such as ethyl acetate (EtOAc), dichloromethane (DCM), dimethylformamide (DMF), and 2-methyltetrahydrofuran (MeTHF).  See paragraphs [0135] and [0147].  Blanchard teaches chemical synthesis of peptides performed in an organic solvent which is preferably propylene carbonate.  See the Abstract and paragraph [0076].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the liquid phase peptide synthesis taught by the WO Patent Application ‘809 in an organic solvent such as ethyl acetate, dichloromethane, dimethylformamide, 2-methyltetrahydrofuran, or propylene carbonate, because the WO Patent Application ‘809 is not limited to the use of particular organic solvents for its reactions; because the WO Patent Application ‘571, Howell et al, and Blanchard teach that ethyl acetate, dichloromethane, dimethylformamide, 2-methyltetrahydrofuran, and propylene carbonate are solvents known to be useful for the performance of liquid phase peptide synthesis; and because the substitution of one known solvent for another in liquid phase peptide synthesis, with only the expected result that peptides continue to be synthesized, is prima facie obvious.  See MPEP 2143(I)(B).
12.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Janssen et al article (Adv. Synth. Catal., Vol. 351, pages 313-318).  The Janssen et al article teaches compound 7 (see Scheme 2) in which R=Ph.  This compound anticipates formula (1E) of instant claims 1 and 2 in which R’ and R” are H.  This compound also  anticipates formula (1B) of instant claim 2 in which R, R’, and R” are H.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 14, 2022